Dismissed; Opinion Filed November 9, 2016.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-01259-CV

   ALLIANCE ROYALTIES, INC. AND ALLIANCE ROYALTIES, LLC,
                         Appellants
                                               V.
              VENTOS ENTITIES AND DLNGR NR LLC, Appellees

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                            Trial Court Cause No. CC-14-02930-E

                               MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Stoddart
                                  Opinion by Justice Stoddart

       Before the Court is the joint motion to dismiss this appeal based on a settlement

agreement between the parties. TEX. R. APP. P. 42.1. We GRANT the motion and DISMISS

the appeal. TEX. R. APP. P. 43.2(f).




                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE

151259F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

ALLIANCE ROYALTIES, INC. AND                        On Appeal from the County Court at Law
ALLIANCE ROYALTIES, LLC, Appellants                 No. 5, Dallas County, Texas
                                                    Trial Court Cause No. CC-14-02930-E.
No. 05-15-01259-CV         V.                       Opinion delivered by Justice Stoddart.
                                                    Justices Francis and Fillmore participating.
VENTOS ENTITIES AND DLNGR NR
LLC, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        Subject to any agreement of the parties, it is ORDERED that appellees recover their
costs of this appeal from appellants.


Judgment entered this 9th day of November, 2016.




                                              –2–